Or a Re-hearing.
Merkiok, C. J.
Privileges being stricti juris cannot be extended by analogy from one thing to another.
The Articles of the Civil Code which give a privilege for expenses incurred for the preservation of the thing, apply only to movables. This privilege is classed under the head “ Of privileges on particular movables,” with those of the lessor, creditor of the thing pledged, depositor, vendor of movables, inn-keeper, and the privilege on ships and merchandize.
Privileges on immovables and slaves are treated of in the Civil Code under a distinct head, and we do not discover that any privilege is given as such for expenses incurred for the preservation of the slave or immovable. Doubtless, this is owing to the fact, that slaves are susceptible of being mortgaged. It might be subversive of the mortgagee’s right, if the party who had furnished a sick slave with medicine, or arrested the runaway, should have the right to provisionally seize and sell by a proceeding in rem, because the medicine or expense in arresting the slave might be deemed to be incurred for the preservation of the thing. By the former laws, when runaway slaves -were advertised and sold by the public authorities, the proceeding was in rem, but those laws are repealed.
*46Again, privileges ought to be recorded. The Code has provided for the registry of those privileges on immovables and slaves which it has recognized ; but this supposed privilege is not among them. We therefore think, that the fourth paragraph of Art. 285 of the Code of Practice refers to movables only, and not to slaves and immovables, which are also undoubtedly things in the eye of the law, but not the kind intended by Art. 285 C. P. See Civil Code, 3183, and the division of the Code preceding this Article and the following, viz, 3185, SIS'!, 3189, 3191, 3194, 3199, 3204, 3216, and 3228; 4 An. 144, Cox v. Meyer.
It is, therefore, ordered, adjudged and decreed by the court, that the decree heretofore pronounced by us remain undisturbed.